DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 3/01/2021.
Claims 11, 8, 13, 16, and 19 are amended.
Claims 2, 5, 7, 12, 14-15 have been canceled.
Claims 1, 3-4, 6, 8-11, 13, and 16-20 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims are found to recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Independent method claim 13 is found to be exemplary of subject matter claimed by independent claims 1, 13, and 19. The specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, exemplified by the limitations of claim 13, are the following: 
calculating a score for the features based on the produce type;
comparing the score to a threshold linked to the produce type to calculate a difference;
determining a discounted price for a price of the produce item based on the difference by  comparing the difference to predefined ranges associated with available discounted prices, wherein the discounted price is selected when the difference falls within a specific one of the predefined ranges to which the discounted price is associated;
Providing the discounted price to the transaction manager to apply against the price during the checkout at the POS terminal
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned steps, as drafted, are commercial practices of managing sales of perishable foods; i.e. management determines whether a discount applies or not to food which if not sold is observed to be perishing and/or will soon perish; offering and/or provisioning of a discount, if determined to be applicable, naturally follows from such determination (i.e. the discount incents the sale to a customer of produce which is perishing thereby hedging against total loss on the grocer’s/manager’s investment in the food/produce). Furthermore, although the claims do recite various computer components used to implement the identified abstract idea, the mere nominal recitation of generic computer components performing the abstract idea does not take the claim limitation out of the enumerated grouping. Thus, the claims do recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the identified judicial exception is not integrated into a practical application thereof. The claims as a whole are not found to be directed towards a technological solution to a technical problem. In summary, the additional claim elements, other than those identified supra as part of the abstract idea, viewed either alone, or as a whole, merely describe how to generally “apply” the identified abstract idea and/or “link” the identified idea to a field of use (i.e. with a P.O.S. equipped with scanner and scale and cameras, such as the following: “when the produce item is placed on a combined scanner scale for identification during the checkout for a transaction at the POS terminal, wherein at least some of the multiple images provided by an integrated camera of the combined scanner scale and others of the multiple images provided by POS cameras associated with the POS terminal”), and/or are “extra-solution activity” which merely serve to gather data upon which the abstract idea operates (i.e. “obtaining, in real time, multiple images captured by cameras at different angles for a produce item during a checkout at a Point-Of-Sale (POS) terminal”; “receiving a produce type for the produce item from a transaction manager processing on the POS terminal; extracting color and texture features for the multiple images based on the produce type;”  and “sending a message to the transaction manager indicating that the produce item is to discounted by a predefined amount representing the discounted price.”) and/or pre-process data upon which the abstract idea operates (i.e.: “adjusting the color and texture features based on known resolutions associated with the multiple images captured by the cameras”) and/or provide context, which is non-functional descriptive material, for the abstract idea (i.e. “wherein the score representing color deformities and texture deformities associated with the produce item based on evaluation of the multiple images for the produce type”). 
Again, note that the claimed computer components are recited at a high level of generality and the invention is not an improvement to any of the computer components themselves (e.g. there is no technical solution for “obtaining, in real time, multiple images captured by cameras, etc…). And again, note that no particular scoring technique is recited. Applicant’s invention is not a novel or new technique for “receiving” nor any particular novel manner of capturing image data at different angles. Similarly, no particular method of “providing” the “produce type” is recited in the claims – at this high level of generality, this is understood to be data gathering – i.e. “receiving” a “produce type”. The same is true of the “extracting” step – i.e. the “extracting” step has been recited, at a very high level of generality, and the step is considered merely data-gathering. Regarding the “adjusting the image features steps…”, no particular technique of adjustment is recited nor claimed and therefore appears to be either part of the abstract idea or pre-solution activity; i.e. this step is a generic step of preparing data upon which the abstract idea operates and is treated as such for analysis herein. Regardless, at the high-level of generality claimed, this step is not technical in nature (indeed many techniques are possible to effect “adjustment”) and when recited at this high-level of generality this step is part of data-gathering or simply pre-solution activity. Therefore, the additional elements do not recite a specific manner of performing any of the steps which have been identified as core to the already identified abstract idea. 
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. Accordingly the claims are directed to a judicial exception which is not integrated into a practical application.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claim and dependent claims amounts to no more than “applying” and/or “linking” the identified abstract idea to a general field of use and/or “extra-solution activity” such as mere data-gathering  (i.e. such data-gathering steps were found to be the following: “obtaining, in real time, multiple images captured by cameras at different angles for a produce item during a checkout at a Point-Of-Sale (POS) terminal”; “receiving a produce type for the produce item from a transaction manager processing on the POS terminal; extracting color and texture features for the multiple images based on the produce type;”  and “sending a message to the transaction manager indicating that the produce item is to discounted by a predefined amount representing the discounted price.”…) which do not integrate the method of organizing human activity into a practical application. The same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 3 recites: “The method of claim 1, wherein receiving further includes obtaining at least some of the multiple images from an integrated camera of the scanner during the checkout for the produce item at the Point-Of-Sale (POS) terminal.” However, these features are directed towards further description of data-gathering steps and not found to be significantly more than the already identified abstract idea. At this level of generality these features do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 13, 18, 19, 20 are rejected under 35 U.S.C. 103 as obvious over Henty (U.S. 7,319,990 B1; hereinafter, "Henty") in view of Nie (U.S. 2011/0122146 A1; hereinafter, "Nie").

Claims 1, 13: (Currently Amended)
Pertaining to claims 1 and 13 (exemplified in the limitations of claim 13), Henty teaches the following:
A method, comprising: providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform processing comprising:
obtaining, in real time, multiple images captured by cameras at different angles for a produce item during a checkout at a Point-Of-Sale (POS) terminal when the produce item is placed on a combined scanner scale for identification during the checkout for a transaction at the POS terminal, (Henty, see at least [2:25-35], teaching e.g.: “The method comprises receiving image data from the produce presented at the checkout, determining the produce type using the image data, and determining the produce grade using the image data. The method further comprises accessing a price information database and retrieving price information for the identified produce type and grade and computing the price of the produce based on the price information for the identified produce.”; see also at least [4:1-30] e.g.: “For example, referring to FIG. 1, 25 imagers 16, 18 could be conventional CMOS or CCD imagers configured to provide a three-dimensional image of the produce to be identified….”; multiple images are captured by three different imagers, at different angles, to produce the 3D image; and [6:55-60] e.g.: “NCR 7875 scanner and scale” [combined scanner scale]; and at least [9:50-55] – applicant’s “real-time” reads on these teachings e.g.: “…a fixed period of time is given for the produce to be identified, e.g., 0.5 seconds…”), wherein at least some of the multiple images provided by an integrated camera of the combined scanner scale and others of the multiple images provided by POS cameras associated with the POS terminal (Henty, see at least Fig. 2 and at least [6:12-35] e.g.: “…one of the imagers, e.g. imager 16, will be positioned below the produce [integrated camera of the scanner-scale] and the other imager(s), e.g. imagers 18 and/or 20, will be configured in a position to the side [provided by the POS] of the produce as generally indicated in FIG. 2…”); 
receiving a produce type for the produce item from a transaction manager processing on the POS terminal (Henty, see at least Fig. 6 #202 – determine “produce type” and at least [2:25-35] “…determining the produce type using the image data…”);
extracting color and texture features for the multiple images based on the produce type (Henty, see at least [9:25-35] e.g.: “referring to FIG. 3A, at step 102 the signal processor 22 processes the spectral [color] vector of the produce by matching the spectral vector, transformed from the image data at step 100, with the stored target spectral vectors of the target produce type [based on the produce type] database….” and see at least [10:24-60] e.g.: “…For example, after processing the spectral [color] information the processing may next proceed with relatively straightforward signatures from the two-dimensional images, such as those noted above. If this 2D derived signature is also unsuccessful in finding a unique match, it may be followed by processing of texture information [texture features]…”);
[…]; 
calculating a score for the features based on the produce type, wherein the score representing color deformities and texture deformities associated with the produce item based on evaluation of the multiple images for the produce type; (Henty, see at least [15:24-54] e.g.: “…At 206 the grading processing employs the grading signature vector and produce type to determine produce grade. Each produce type will typically have a different grading pattern and this may be stored in local memory in image processor 22 or in database 12 as a table of grading vectors for each produce type. This table may weight different factors such as degree of ripening, degree of bruising, shape, size, overall color differently for each produce type. The grading signature for the imaged produce is compared to the table of grading vectors for the produce type to determine the best match grading score for the imaged produce. The grading score may be a continuous grading score or a discrete grade…”); 
comparing the score to a threshold linked to the produce type to calculate a difference (Henty, see at least [15:24-54] e.g.: “…The grading signature for the imaged produce is compared to the table of grading vectors for the produce type to determine the best match grading score for the imaged produce. The grading score may be a continuous grading score or a discrete grade...”); 
determining a discounted price for a price of the produce item based on the difference by comparing the difference to predefined ranges associated with available discounted prices, wherein the discounted price is selected when the difference falls within a specific one of the predefined ranges to which the discounted price is associated (Henty, see at least [15:24-54] e.g.: “…At 208 the grading score and the produce type are used to access the price database 12. If the grade is continuous the price database may comprise a continuous price/grade profile for each produce type. Examples of such profiles are provided in FIGS. 7Aand 7B…. For discrete grading the price/grade profile may comprise a table of process vs. grade….”); and 
providing the discounted price to the transaction manager to apply against the price during the checkout at the POS terminal by sending a message to the transaction manager
indicating that the produce item is to discounted by a predefined amount representing the
discounted price. (Henty, see at least [15:40-68] e.g.: “…At 210 the price is computed using the price from the database for the produce type and grade… At 212 the price is output to the register 10. Preferably the grade is also output, optionally along with the saving to the customer, to reinforce the benefit to the customer of the grade based price processing...”; Applicant’s “transaction manager” is per Specification1, integral to the POS and reads on Henty’s teachings; i.e. although Henty does not explicitly teach “transaction manager” he nonetheless performs the function via his POS as is claimed and per MPEP 2144.04 (V)(B) – Making integral is obvious and per MPEP 2144.04 (V)(C) – Making separable is obvious. Furthermore, "The test for obviousness is not… that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981))
[…].
Although Henty teaches the above limitations including, as noted supra, feature extraction and teaches e.g. per [4:1-30] “The imagers are preferably commercially available CCD or CMOS color imagers along
5 with appropriate optics… which provide a variety of resolutions… having a variety of pixel resolutions…”, he may not explicitly teach the below nuance of feature adjustment based on such known resolution. However, regarding this limitation, Henty in view of Nie teaches the following:
adjusting the color and texture features based on known resolutions associated with the
multiple images captured by the cameras (Nie, see at least [0060] teaching e.g.: “…the image feature adjustment can be extended to a multi-resolution or multi-spectrum framework to account for differences in the resolution and spectrum of the image. For multi-resolution framework, the invention can be applied to images at different resolutions. The visual feature can be adjusted between a lower resolution image and a high resolution image… For multi-spectrum framework, the images can be decomposed into multiple spectrums using methods such as Wavelet decomposition. Then the visual feature values can be adjusted between the same spectrums for the different images…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Nie (adjusting features based on known resolution) which is applicable to a known base device/method of Henty (who already teaches imagers with known resolutions) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Nie to the device/method of Henty because Nie is pertinent to the imagers method/system of Henty and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 3: (currently amended)
Henty/Nie teaches the limitations upon which this claim depends. Furthermore, Henty teaches the following:
The method of claim 1, wherein receiving further includes obtaining at least some of the multiple images from an integrated camera of the scanner during the checkout for the produce item at the Point-Of-Sale (POS) terminal (Henty, see at least Fig. 2 and at least [6:12-35] e.g.: “…one of the imagers, e.g. imager 16, will be positioned below the produce [integrated camera of the scanner-scale] and the other imager(s), e.g. imagers 18 and/or 20, will be configured in a position to the side [provided by the POS] of the produce as generally indicated in FIG. 2…”).
Claim 4: (currently amended)
Henty/Nie teaches the limitations upon which this claim depends. Furthermore, Henty teaches the following:
The method of claim 3, wherein receiving further includes obtaining others of the multiple images from multiple cameras interfaced to the Point-Of-Sale (POS) terminal during the checkout for the produce item at the POS terminal (Henty, see at least Fig. 2 and at least [6:12-35] e.g.: “…one of the imagers, e.g. imager 16, will be positioned below the produce [integrated camera of the scanner-scale] and the other imager(s), e.g. imagers 18 and/or 20, will be configured in a position to the side [provided by the POS] of the produce as generally indicated in FIG. 2…”).

Claim 12: (canceled)

Claim 14: (canceled)
Claim 15: (canceled)

Claim 16: (previously presented)
Henty/Nie teach the limitations upon which this claim depends. Furthermore, Henty in view of Nie teaches the following:
The method of claim 13, wherein extracting further includes adjusting the features based on a resolution associated with the multiple cameras and the multiple images captured by the multiple cameras (Nie, see at least [0060] teaching e.g.: “…the image feature adjustment can be extended to a multi-resolution or multi-spectrum framework to account for differences in the resolution and spectrum of the image. For multi-resolution framework, the invention can be applied to images at different resolutions. The visual feature can be adjusted between a lower resolution image and a high resolution image… For multi-spectrum framework, the images can be decomposed into multiple spectrums using methods such as Wavelet decomposition. Then the visual feature values can be adjusted between the same spectrums for the different images…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Nie (adjusting features based on known resolution) which is applicable to a known base device/method of Henty to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Nie to the device/method of Henty because Nie is pertinent to imaging device and methods of Henty and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 18: (Original)
Henty/Nie teaches the limitations upon which this claim depends. Furthermore, Henty teaches the following:
The method of claim 13 further comprising, processing the method on one of: the POS terminal and a server interfaced to the POS terminal (Henty, see at least [6:5-12] e.g.: “…For example, the NCR 7452 POS workstation manufactured by NCR Corp. of Dayton, Ohio is an example of such a register employing a 10 general-purpose CPU which may suitably be employed for register 10…”).

Claim 19: (Currently Amended)
Pertaining to claim 19, Henty teaches the following:
system, comprising:
cameras (Henty, see at least [4:1-5] Imagers 16, 18, and 20);
a Point-Of-Sale (POS) terminal (Henty, see at least [6:5-12] POS workstation);
the POS terminal including:
a scanner (Henty, see at least [6:1-65] e.g.: “…POS workstation…For example, the NCR 7875 scanner and scale has such a top and bottom bar code scanning configuration and may be employed in the overall checkout system of the present invention. Also, the NCR 7875 scanner has an integrated scale which may be employed for scale 14 in FIG. 1…”);
a processor and a non-transitory computer-readable storage medium comprising executable instructions representing a produce manager and a transaction manager; the produce manager; and the transaction manager(Henty, see at least [6:1-65] Applicant’s “produce manager” and “transaction manager” are per Specification2, integral to the POS and therefore their functionality reads on Henty’s teachings regarding functionality of Henty’s POS; i.e. although Henty does not explicitly teach “transaction manager” or “produce manager” he nonetheless performs the function via his POS checkout system as is claimed and per MPEP 2144.04 (V)(B) – Making integral is obvious and per MPEP 2144.04 (V)(C) – Making separable is obvious. Furthermore, "The test for obviousness is not… that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).);
wherein the scanner is configured to capture multiple images of a produce item placed in the field-of-view of the scanner during a checkout at a Point-Of-Sale (POS) terminal and provide at least one scanner-captured image to the produce manager wherein the scanner is further integrated into a combined scanner scale and provides the multiple images to the produce manager when the produce item is placed on the combined scanner scale for identification during the checkout for a transaction at the POS terminal; (Henty, see at least Fig. 2 and at least [4:1-30] e.g.: “For example, referring to FIG. 1, 25 imagers 16, 18 could be conventional CMOS or CCD imagers configured to provide a three-dimensional image of the produce to be identified….”; multiple images are captured by three different imagers, at different angles, to produce the 3D image; and see at least [6:1-35] e.g.: “…one of the imagers, e.g. imager 16, will be positioned below the produce [integrated camera of the scanner-scale] and the other imager(s), e.g. imagers 18 and/or 20, will be configured in a position to the side [provided by the POS] of the produce as generally indicated in FIG. 2…”.); 
wherein the processor obtains the transaction manager from the non-transitory computer-readable storage medium (Henty, see at least [4:49-5:36]. Also, as noted supra, Applicant’s “produce manager” and “transaction manager” are per Specification3, integral to the POS and therefore their functionality reads on Henty’s teachings regarding functionality of his POS checkout system; e.g. whether explicit or not, it is within the level of ordinary skill in the art to save such software locally or remotely and it would be obvious to try using Henty’s POS’s checkout system to obtain such software regardless of where it is stored, to perform his disclosed function of managing transactions, e.g. obtain from the memory of the POS checkout system to enable his disclosure, and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) causing the processor to perform processing comprising:
providing a produce type for the produce item to the produce manager (Henty, see at least Fig. 6 #202 – determine “produce type” and at least [2:25-35] “…determining the produce type using the image data…”.);
processing the transaction during the checkout on behalf of a customer (Henty, see at least “Other Publications”: “self-checkout systems” [processing the transaction during the checkout on behalf of a customer] as well as Fig. 1; As self-checkout systems were well-known, as evidenced by Henty’s cited “Other Publications”, whether Henty explicitly states or not that his POS checkout system is a self-checkout system [processing the transaction during the checkout on behalf of a customer], it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try implementing Henty’s system as a self-checkout system in view of Henty’s disclosure under “Other publications” because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007) and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
wherein the produce manager when executed by the processor from the non-transitory computer-readable storage medium causes the processor to perform processing comprising: obtaining, in real time, the at least one scanner-captured image that is captured by the scanner when the produce item is placed on the combined
scanner and scale during the checkout (Henty, see at least [9:50-55] – applicant’s “real-time” reads on these teachings e.g.: “…a fixed period of time is given for the produce to be identified, e.g., 0.5 seconds…”; again note per [6:55-60] e.g.: system may use “…NCR 7875 scanner and scale…” [combined scanner and scale] for checkout.); 
obtaining camera-captured images that are captured at different angles by the cameras (Henty, see at least [4:1-30] e.g.: “For example, referring to FIG. 1, 25 imagers 16, 18 could be conventional CMOS or CCD imagers configured to provide a three-dimensional image of the produce to be identified….”; multiple images are captured by three different imagers, at different angles, to produce the 3D image; and at least [6:12-35] e.g.: “…one of the imagers, e.g. imager 16, will be positioned below the produce [integrated camera of the scanner-scale] and the other imager(s), e.g. imagers 18 and/or 20, will be configured in a position to the side [provided by the POS] of the produce as generally indicated in FIG. 2…”);
extracting image features for the at least one scanner-captured image and the camera captured images based on the produce type (Henty, see at least [9:25-35] e.g.: “referring to FIG. 3A, at step 102 the signal processor 22 processes the spectral [color] vector of the produce by matching the spectral vector, transformed from the image data at step 100, with the stored target spectral vectors of the target produce type [based on the produce type] database….” and see at least [10:24-60] e.g.: “…For example, after processing the spectral [color] information the processing may next proceed with relatively straightforward signatures from the two-dimensional images, such as those noted above. If this 2D derived signature is also unsuccessful in finding a unique match, it may be followed by processing of texture information [texture features]…”.); 
calculating a score for the features based on the produce type wherein the score representing color deformities and texture deformities associated with the produce item based on evaluation of the multiple images for the produce type (Henty, see at least [15:24-54] e.g.: “…At 206 the grading processing employs the grading signature vector and produce type to determine produce grade. Each produce type will typically have a different grading pattern and this may be stored in local memory in image processor 22 or in database 12 as a table of grading vectors for each produce type. This table may weight different factors such as degree of ripening, degree of bruising, shape, size, overall color differently for each produce type. The grading signature for the imaged produce is compared to the table of grading vectors for the produce type to determine the best match grading score for the imaged produce. The grading score may be a continuous grading score or a discrete grade…”); 
comparing, the score to a threshold linked to the produce type to calculate a difference (Henty, see at least [15:24-54] e.g.: “…The grading signature for the imaged produce is compared to the table of grading vectors for the produce type to determine the best match grading score for the imaged produce. The grading score may be a continuous grading score or a discrete grade...”); 
determining, a discount to be [applied] to a price of the produce item based on the difference by comparing the difference to predefined ranges associated with available discounts, wherein the discount selected when the difference falls within a specific one of the predefined ranges to which the discount is associated; (Henty, see at least [15:24-54] e.g.: “…At 208 the grading score and the produce type are used to access the price database 12. If the grade is continuous the price database may comprise a continuous price/grade profile for each produce type. Examples of such profiles are provided in FIGS. 7Aand 7B…. For discrete grading the price/grade profile may comprise a table of process vs. grade….”); and 
providing, the discount to the transaction manager for applying against the price during the checkout by sending a message to the transaction manager indicating that the produce item is to discounted by a predefined amount representing the discount. (Henty, see at least [15:40-68] e.g.: “…At 210 the price is computed using the price from the database for the produce type and grade… At 212 the price is output to the register 10. Preferably the grade is also output, optionally along with the saving to the customer, to reinforce the benefit to the customer of the grade based price processing...”; Applicant’s “transaction manager” is per Specification4, integral to the POS and reads on Henty’s teachings; i.e. although Henty does not explicitly teach “transaction manager” he nonetheless performs the function via his POS as is claimed and per MPEP 2144.04 (V)(B) – Making integral is obvious and per MPEP 2144.04 (V)(C) – Making separable is obvious. Furthermore, "The test for obviousness is not… that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981)).
Although Henty teaches the above limitations including, as noted supra, feature extraction and teaches e.g. per [4:1-30] “The imagers are preferably commercially available CCD or CMOS color imagers along
5 with appropriate optics… which provide a variety of resolutions… having a variety of pixel resolutions…”, he may not explicitly teach the below nuance of feature adjustment based on such known resolution. However, regarding this limitation, Henty in view of Nie teaches the following:
adjusting the color and texture features based on known resolutions associated with the
multiple images captured by the cameras (Nie, see at least [0060] teaching e.g.: “…the image feature adjustment can be extended to a multi-resolution or multi-spectrum framework to account for differences in the resolution and spectrum of the image. For multi-resolution framework, the invention can be applied to images at different resolutions. The visual feature can be adjusted between a lower resolution image and a high resolution image… For multi-spectrum framework, the images can be decomposed into multiple spectrums using methods such as Wavelet decomposition. Then the visual feature values can be adjusted between the same spectrums for the different images…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Nie (adjusting features based on known resolution) which is applicable to a known base device/method of Henty (who already teaches imagers with known resolutions) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Nie to the device/method of Henty because Nie is pertinent to the imagers method/system of Henty and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 20: (previously presented)
Henty/Nie teaches the limitations upon which this claim depends. Furthermore, Henty teaches the following:
The system of claim 19, wherein the POS terminal is: a Self-Service Terminal (SST) that is operated by a customer for a self-checkout (Henty, see at least “Other Publications”: “self-checkout systems” as well as Fig. 1; Examiner notes that the clause “that is operated by a customer for a self-checkout” does not limit the POS itself; e.g. a person acting as a manager may also act as a customer and check-out a product for themselves or alternatively assist a disabled customer, who could otherwise not operate the POS, during check-out, etc… Furthermore, as self-checkout systems were well-known, as evidenced by Henty’s cited “Other Publications”, whether Henty explicitly states or not that his POS checkout system is a self-checkout system, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try implementing Henty’s system as a self-checkout system in view of Henty’s disclosure under “Other publications” because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007) and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. ).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Henty in view of Nie further in view of Hirokubo (U.S. 2012/0154915 A1; hereinafter, "Hirokubo")

Claim 6: (previously presented)
Although Henty/Nie teaches the limitations upon which this claim depends, Henty may not explicitly teach the nuance as recited below. However, Henty in view of Hirokubo teaches the following:
The method of claim 1, wherein extracting further includes calculating a texture or smoothness in transitions within pixel values for the multiple images (Hirokubo, see at least [0220] detecting spectrum distribution [smoothness] in the image; i.e. across pixels with the purpose of “…by analyzing the spectrum distribution in the image, the extraction of a part of foods of which the degree of freshness decreases out of foods as detection targets or the like can be performed, and the detection of a foreign material or the like that is included…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Hirokubo (directed towards detecting spectrum distribution [smoothness] in an image, across pixels; for the purpose of detecting food freshness – e.g. per [0051], [0215]-[0217] and [0220]) which is applicable to a known base device/method of Henty to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hirokubo to the device/method of Henty because Henty and Hirokubo are analogous art in the same field of endeavor (at least determining food freshness through imaging) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 10, 11, 17 are rejected under 35 U.S.C. 103 as obvious over Henty in view of Nie further in view of Kim (U.S. 2013/0214938 A1; hereinafter, "Kim")

Claim 10: (currently amended)
Although Henty/Nie teaches the limitations upon which this claim depends, and Henty as shown supra teaches “product type” and teaches, e.g. per [15:55-68] “…For example, if a grading processing at a checkout detects a grade below a minimum acceptable threshold level a warning may be issued to the checkout clerk…”, Henty may not explicitly teach the nuance as recited below. However, Henty in view of Kim teaches the following:
The method of claim 1, wherein comparing further includes obtaining the threshold from a plurality of thresholds based on the type of produce for the produce item (Kim, see at least [0117]-[0133] e.g. quality index ratings, from a plurality of possible ratings, are established for each type of product, such as a melon.).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Kim (directed towards scoring freshness of measured features of food items, where quality index ratings, from a plurality of possible ratings, are established for each type of product, such as a melon) which are applicable to a known base device/method of Henty to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kim to the device/method of Henty because Henty and Kim are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 11: (Original)
Although Henty/Nie teaches the limitations upon which this claim depends, Henty may not explicitly teach the nuance as recited below. However, Henty in view of Kim teaches the following:
The method of claim 10, wherein obtaining further includes acquiring the plurality of thresholds from a server, wherein each threshold linked to a specific type of produce (Kim, see at least [0117]-[0130], teaching: “…food quality monitoring server 120 measures a quality index for each individual quality analysis item of the food and a total quality index of the food through the aforementioned method in step S604…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Kim (directed towards food quality monitoring server 120 which provides the rating for each type of product) which are applicable to a known base device/method of Henty to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kim to the device/method of Henty because Henty and Kim are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 17: (Original)
Although Henty/Nie teaches the limitations upon which this claim depends, Henty may not explicitly teach the server limitation as recited below. However, regarding this limitation, Henty in view of Kim teaches the following:
The method of claim 13, wherein comparing further includes dynamically acquiring the threshold value from a server using the produce type (Kim, see at least [0117]-[0130], teaching: “…food quality monitoring server 120 measures a quality index for each individual quality analysis item of the food and a total quality index of the food through the aforementioned method in step S604…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Kim (directed towards retrieving from a food quality monitoring server 120 a rating for each type of product) which are applicable to a known base device/method of Henty to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kim to the device/method of Henty because Henty and Kim are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 8, 9 are rejected under 35 U.S.C. 103 as obvious over Henty in view of Nie further in view of Tanaka (U.S. 2009/0185165 A1; hereinafter, "Tanaka")

Claim 8: (previously presented)
Although Henty/Nie teaches the limitations upon which this claim depends, Henty may not explicitly teach the server limitation as recited below. However, regarding this limitation, Henty in view of Tanaka teaches the following:
The method of claim 1, wherein scoring further includes counting a specific number of occurrences of a specific color that are present in the features (Tanaka, see at least [0021] and [0033], teaching e.g.: “…In the case where an inspection object such as a processed [food] product tends to exhibit the detection intensity that falls within a certain scope, it is possible to select pixels whose intensity meets predetermined conditions and analyze [count] those pixels only. In such case, the analyzer unit 30 selects signal groups whose detected light intensities fall within the range previously set, and analyzes them…”; i.e. for the type of product, particular pixels are extracted which have intensities that meet a predetermined condition for the product and these pixels are further analyzed, e.g. counted. Furthermore, the Examiner understands that it is also within level of ordinary skill in the art to recognize that each type of food may tend to exhibit a characteristic color (which may be detected as a light intensity) associated with a particular mode or type of spoilage; e.g. white or blue molds for fruit such as strawberries and blueberries; or dark reds for frozen strawberries, or blackish or dark spots for frozen or rotted fruits such as apples and bananas). 
In view of these findings, the Examiner understands there is an incentive to extract particular color pixel values from an image based on type of identified produce item with the purpose of counting or aggregating such pixels in an effort to determine total degree of possible spoilage of identified food produce item. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try extracting color pixel values from the image based on a type of produce for the produce item and counting a specific number of occurrences of a specific color that are present in the features because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, the Examiner notes, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claim 9: (Original)
Although Henty/Nie teaches the limitations upon which this claim depends, Henty may not explicitly teach the server limitation as recited below. However, regarding this limitation, Henty in view of Tanaka teaches the following:
The method of claim 1, wherein scoring further includes counting a specific number of textures representing wrinkling that are present in the features (Examiner notes the phrase “representing wrinkling that are present in the features” is an intended use statement – i.e. the step only requires “counting a specific number of textures”; the additional clause is not given patentable weight. Tanaka, see at least [0021] and [0033], teaching e.g.: “…In the case where an inspection object such as a processed [food] product tends to exhibit the detection intensity that falls within a certain scope, it is possible to select pixels whose intensity meets predetermined conditions [applicant’s “texture” reads on “intensity meeting a predetermined condition”] and analyze [count] those pixels only. In such case, the analyzer unit 30 selects signal groups [textures] whose detected light intensities fall within the range previously set, and analyzes them…”; i.e. for the type of product, particular pixels are extracted which have intensities that meet a predetermined condition for the product and these pixels are further analyzed, e.g. counted. Furthermore, the Examiner understands that it is also within level of ordinary skill in the art to recognize that each type of food may tend to exhibit a characteristic color (which may be detected as a light intensity) associated with a particular mode or type of spoilage; e.g. white or blue molds for fruit such as strawberries and blueberries; or dark reds for frozen strawberries, or blackish or dark spots for frozen or rotted fruits such as apples and bananas). 
In view of these findings, the Examiner understands there is an incentive to count “…signal groups [textures] whose detected light intensities fall within the range previously set, and analyzes them…” in an effort to determine total degree of possible spoilage of identified food produce item. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try counting particular color pixel values which Henty captures of his images based on a type of produce for the produce item and counting a specific number of these signal groups [textures] which may represent wrinkling that are present in the features as an indication of spoiling because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, the Examiner notes, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).
Response to Arguments
Applicant amended claims 1, 8, 13, 16, and 19 and canceled claims 2, 5, 7, 12, 14-15 on 3/1/2021. Applicant's arguments (hereinafter “Remarks”) also filed 3/1/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101 and 103 rejections with Henty in view of Nie.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622










    
        
            
    

    
        1 Specification at paragraph [0080]: “The produce manager 412 and the transaction manager 413 both configured to execute on a least one hardware processor of the POS terminal 410.”
        2 Specification at paragraph [0080]: “The produce manager 412 and the transaction manager 413 both configured to execute on a least one hardware processor of the POS terminal 410.”
        3 Specification at paragraph [0080]: “The produce manager 412 and the transaction manager 413 both configured to execute on a least one hardware processor of the POS terminal 410.”
        4 Specification at paragraph [0080]: “The produce manager 412 and the transaction manager 413 both configured to execute on a least one hardware processor of the POS terminal 410.”